DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 includes a minor informality in which an arrow extends from numeral 659 instead of numeral 652 as would be appropriate for an arrow indicating a general structural area.  Correct usage of the arrow indicating such an area is shown in the arrow extending from numeral 752 in Figure 2.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Ledginham et al. (US 5,190,145).
	Ledginham shows a conveyor with a frame 10/11/13/14 that includes a plurality of shafts 14 that accommodate wearstrips 22/23 forming a surface that could be used as a carryway for a conveyor belt.  First and second brackets 24 connect the wearstrips to the frame. Each of the brackets includes a base 31/32, a wearstrip seat 45/46/47 formed in the base for receiving a wearstrip 22/23 and a shaft holder 33/37/39. The shaft holder forms a protrusion extending downwardly from the base.  The shaft holder includes a shaft seat 37/39 at the end of the protrusion for seating a shaft of the conveyor frame.  The wearstrip 22/23 has a nonlinear channel defined by the inwardly angled surface of the head portion 27, the outer surface of the body 28, and the curved surface of the protuberance 29 for interlocking with the wearstrip seat. Alternating brackets 24 may be viewed as forming second brackets.  These second brackets have the same shaft seat and wearstrip seat structures as the as the first brackets.  The portion of the wearstrip engaged by the distal ends of the arms 45/46 of the wearstrip seat may be viewed as forming a notch. The bracket and wearstrip as described above have all the structure required by the claimed kit of claims 1-2 for converting a conveyor frame with a plurality of shafts to accommodate conveyor wearstrips.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bannerman (WO 2017/087321) in view of Ledginham.
	Bannerman shows a conveyor with a frame 302/304 that includes a plurality of shafts 304 that accommodate wearstrips 70 forming a surface used as a carryway for a conveyor belt.  First and second brackets 10 connect the wearstrips to the frame. Each of the brackets includes a base 12, a wearstrip seat 30 attached in the base for receiving a wearstrip 70, and a shaft holder 20 (see Figure 1).  The shaft holder forms a protrusion extending perpendicularly downwardly from the base.  The shaft holder includes a shaft seat 22/23/24 at the end of the protrusion for seating a shaft of the conveyor frame.  A container block holder 54 extending from a first side 16 of the base.  As described above, Bannerman shows generally all the structure of the kit required by claims 1-3 except for the wearstrip seat formed in, rather than being attached to, the base of the bracket.  
Ledginham shows a bracket 24 that is used to attach wearstrips to a frame in a similar fashion to that of Bannerman.  Ledginham teaches that the bracket may be made as one piece with the wearstrip seat formed in the base and that my shaping the wearstrip seat to match the .
 	Allowable Subject Matter
Claims 12-17 are allowed.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651